United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Petersburg, FL Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-629
Issued: September 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 5, 2009 appellant filed a timely appeal of the September 25, 2008 decision of
the Office of Workers’ Compensation Programs finding that he had three percent impairment of
his left upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has more than three percent impairment of his left upper
extremity, for which he received a schedule award.
FACTUAL HISTORY
On July 12, 2003 appellant, then a 41-year-old mail carrier, filed an occupational disease
alleging that he developed left shoulder and elbow pain beginning June 17, 2003, which he
attributed to his job duties. The Office accepted his claim for left shoulder impingement
syndrome and left epicondylitis.

On July 5, 2006 Dr. David P. Kalin, a family practitioner, examined appellant and found
that his left shoulder demonstrated tenderness over the anterior glenohumeral joint with full
range of motion without deformity, swelling, crepitation or discoloration; the left elbow also
demonstrated tenderness over the lateral epicondyle with full range of motion and normal
neurovascular status. He diagnosed post-traumatic chronic pain, left shoulder and elbow
secondary to capsulitis and epicondylitis and boney island lateral humeral head. Dr. Kalin also
diagnosed history of intermittent dysesthesia from the left forearm to the fourth and fifth fingers
suggestive of left ulnar nerve entrapment and cubital tunnel syndrome. He opined that appellant
had reached maximum medical improvement, but stated, “Marginal improvement may be
achieved subsequent to review of additional recommended diagnostic studies….”
Dr. Samy F. Bishai, an orthopedic surgeon, examined appellant on March 8 and July 12,
2007 and found slight tenderness overlying the lateral humeral epicondyle with almost full range
of motion. Regarding appellant’s left shoulder, he found tenderness overlying the anterior and
lateral as well as the posterior aspect of the left shoulder. Appellant’s left shoulder range of
motion gradually increased and by July 12, 2007 was forward elevation of 130 degrees;
backward elevation of 30 degrees; abduction 130 degrees; adduction of 25 degrees, external
rotation of 75 degrees and internal rotation of 30 degrees. On October 25, 2007 Dr. Bishai
advised that appellant’s range of motion had stabilized. He found that appellant had 11 percent
impairment of the upper extremity based on the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) due to loss of
range of motion of the left shoulder.
Appellant requested a schedule award on December 12, 2007. The district medical
adviser reviewed the medical records on January 18, 2008 and opined that he had not yet reached
maximum medical improvement. He recommended a second opinion evaluation and noted that
appellant had not declined surgical treatment.
On March 20, 2008 Dr. Bishai opined that appellant had reached maximum medical
improvement as of October 25, 2007. He provided findings on examination. The district
medical adviser reviewed the medical evidence on April 15, 2008 and noted appellant’s accepted
and diagnosed condition of impingement syndrome with degenerative arthritis of the acromial
joint, which had resisted conservative treatment. He opined that surgery was usually indicated to
prevent a possible rotator cuff tear. The district medical adviser queried whether arthroscopic
surgery had been considered.
The Office determined that there was a conflict of medical opinion evidence regarding
whether appellant had reached maximum medical improvement. It referred him for an impartial
medical evaluation with Dr. George Canizares, a Board-certified orthopedic surgeon, on
July 14, 2008. In a report dated July 29, 2008, Dr. Canizares noted appellant’s history of injury
and found no gross signs of atrophy on the upper extremity with pain along the parascapular
region of the left shoulder. Appellant had forward elevation from 0 to 150 degrees with external
rotation of 50 degrees. Dr. Canizares opined that appellant might benefit from some therapy and
injections, which he declined. He found that appellant was at maximum medical improvement
on October 25, 2007. Appellant had retained internal rotation to “T10;” external rotation from
50 to 60 degrees and forward elevation to 150 degrees. Dr. Canizares did not list backward

2

elevation, abduction or adduction, noting that these measurements were not applicable. He
recommended an impairment rating of 11 percent.
The district medical adviser reviewed the medical reports and stated, “The referee
examination on July 29, 2008 provide objective findings of quite good [range of motion of the
left] shoulder.” He recommended three percent impairment of the left upper extremity. The
district medical adviser noted that 150 degrees of forward elevation was two percent impairment,
that 150 degrees of abduction was one percent impairment and that “80” degrees of internal
rotation and 60 degrees of external rotation were not ratable impairments.
By decision dated September 25, 2008, the Office granted appellant a schedule award for
three percent impairment of the left upper extremity.
On appeal, appellant contends that the opinion of Dr. Bishai should be accorded the
weight of the medical evidence and established 11 percent impairment of his left upper
extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.3 Effective
February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.4
Before the A.M.A., Guides can be utilized, a description of appellant’s impairment must
be obtained from a physician. In obtaining medical evidence required for a schedule award, the
evaluation made by the physician must include a description of the impairment including, where
applicable, the loss in degrees of active and passive motion of the affected member or function,
the amount of any atrophy or deformity, decreases in strength or disturbance of sensation or
other pertinent descriptions of the impairment. This description must be in sufficient detail so

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).

3

that the claims examiner and others reviewing the file will be able to clearly visualize the
impairment with its resulting restrictions and limitations.5
The Act provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.6 The implementing regulations states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician of an Office medical adviser or consultant, the Office shall
appoint a third physician to make an examination. This is called a referee examination and the
Office will select a physician who is qualified in the appropriate specialty and who has had no
prior connection with the case.7
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on proper factual and medical background must be given special weight.8
ANALYSIS
The Office accepted that appellant sustained left shoulder impingement syndrome and
left epicondylitis due to factors of his federal employment. Appellant’s attending physician,
Dr. Bishai, an orthopedic surgeon, opined that appellant had reached maximum medical
improvement on October 25, 2007. The district medical adviser reviewed the medical records
and noted that surgery was an appropriate treatment for shoulder impingement. As appellant did
not appear to have considered surgery as an option, he was not at maximum medical impairment.
The Office properly found a conflict of medical opinion evidence regarding whether he had
reached maximum medical improvement on the grounds that there were additional treatment
options available that he had not considered.
The Office referred appellant Dr. Canizares, a Board-certified orthopedic surgeon, to
determine whether he had reached maximum medical improvement. Dr. Canizares opined that
appellant might benefit from additional therapy and injections, but advised that he was not
interested in additional treatment. He determined that appellant had reached maximum medical
improvement on October 25, 2007, as noted by Dr. Bishai. This report is based on a proper
history of injury and provides sufficient reasoning to resolve the existing conflict regarding
whether appellant had reached maximum medical on October 25, 2007.
Dr. Canizares provided findings on physical examination. Appellant had retained
internal rotation to “T10;” external rotation from 50 to 60 degrees and forward elevation to 150
degrees. Dr. Canizares did not list backward elevation, abduction or adduction, noting that these
measurements were not applicable. He recommended an impairment rating of 11 percent of the
5

Robert B. Rozelle, 44 ECAB 616, 618 (1993).

6

5 U.S.C. §§ 8101-8193, 8123.

7

20 C.F.R. § 10.321.

8

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

4

left upper extremity. The district medical adviser reviewed Dr. Canizares’ report and relied upon
the range of motion measurements provided to rate permanent impairment.
The Board finds that Dr. Canizares did not provide full listing of range of motion to the
left shoulder in of degrees of motion. Dr. Canizares did not provide a numerical value for
appellant’s internal rotation such that a layperson could correlate this finding with the A.M.A.,
Guides. He also failed to provide measurements for backward elevation, abduction or adduction.
Dr. Canizares found that appellant had 11 percent impairment of the left upper extremity due to
loss of motion without correlating his rating to the tables of the A.M.A., Guides. He did not
address whether there was any sensory or motor loss.
The district medical adviser utilized the report of Dr. Canizares to make an impairment
rating based on range of motion to the shoulder. He did not consider Dr. Bishai’s findings,
addressing backward elevation, abduction or adduction. Rather, it appears that he assumed that
these measurements were normal based on “not applicable” designation in Dr. Canizares report.
The Board will remand the case for additional development of one medical evidence. On
remand, the Office should obtain findings on physical examination, including all shoulder range
of motion measurements and such other factors that contribute to impairment of appellant’s left
arm. After such development as the Office deems necessary, it should issue an appropriate
decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding the extent of
permanent impairment to appellant’s left arm.

5

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further development
consistent with this decision of the Board.
Issued: September 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

